SEABURY, J.
The plaintiff sues to recover for legal services which he claims he rendered on behalf of the defendant. The services were performed in several actions which were pending in different courts. In the action of Reisner v. Calhoun, which was pending in the Supreme Court, the Special Term of the Supreme Court directed the plaintiff to turn over all papers in that action to another attorney, who by that order was substituted in the place of the plaintiff. That order also fixed the compensation to be paid the plaintiff for his services in that action. Upon the trial of the present action the court seems to have regarded that order as ■ precluding the plaintiff from recovering, for other services rendered in other actions. We do not think that the court below was warranted in placing this construction upon the order of substitution in the action of Reisner v. Calhoun. That order settled the compensation which the plaintiff was entitled to recover in that action, but it left open for future determination the plaintiff’s right to recover compensation for services performed in other actions. It follows that the judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event. The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event. All con- ■ cur.